Citation Nr: 0116601	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
cecum/colon, status post hemicolectomy of the cecum with 
status post colonoscopy and polypectomy, and rectal 
condylomas, as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

A prior, September 1990, Board decision denied entitlement to 
service connection for cancer of the colon (cecum) due to 
exposure to ionizing radiation in service.  The U.S. Court of 
Claims for Veterans Appeals (previously the U.S. Court of 
Veterans Appeals, hereinafter Court) has held that the Board 
is under a legal duty in such a case to determine if there 
was new and material evidence to reopen the claim, regardless 
of the RO's action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In the present case, the veteran presented evidence that he 
had been exposed to a higher dose of ionizing radiation than 
had originally been calculated.  This evidence, in the form 
of a September 1995 letter from the Defense Nuclear Agency 
(DNA) and attached summary sheet from the Nuclear Test 
Personnel Review (NTPR) program, also dated in September 
1995, reflects that the veteran was exposed to .127 rem 
gamma, rather than to the .075 rem gamma that had been 
calculated in 1980.  Subsequent research by the Defense 
Special Weapons Agency (DSWA) established the veteran's 
reconstructed exposure at .2 rem gamma, with an upper bound 
of .2 rem gamma and a 50-year committed dose equivalent (CDE) 
to the colon at .2 rem gamma.

The difference in dosage estimates is marked.  As this 
evidence was not of record at the time of the September 1990 
Board decision and is clearly of such significance that it 
must be considered in order to fairly decide the veteran's 
claim, the Board agrees with the RO's finding that new and 
material evidence has been submitted and concurs with the 
reopening of the claim for service connection for 
adenocarcinoma of the cecum/colon due to exposure to ionizing 
radiation in service.  See 38 U.S.C.A. §§ 5108, 7103, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2000).

In October 1996, the veteran claimed service connection for 
prostate problems.  This claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  During service, the veteran participated in Operation 
REDWING, atmospheric nuclear testing on the Eniwetok and 
Bikini Atolls conducted in 1956.

3.  The veteran received a total actual radiation dose of 
.075 rem gamma with a reconstructed dose of .2 rem gamma with 
an upper bound does of .2 rem gamma and a 50-year committed 
dose equivalent to the colon of .2 rem gamma.

4.  The medical evidence of record establishes that the 
veteran has been diagnosed with adenocarcinoma of the cecum, 
for which he underwent a right radical hemicolectomy and 
chemotherapy in 1976, colonoscopy and polypectomy in 1987, 
and excision of perianal condylomata acuminatum in 1990.

5.  Exposure to ionizing radiation during active service, at 
the levels established by the evidence of record, did not 
cause the veteran's cecum/colon cancer.


CONCLUSION OF LAW

Adenocarcinoma of the cecum/colon, status post hemicolectomy 
of the cecum with status post colonoscopy and polypectomy, 
and rectal condylomas, may not be presumed to have been 
incurred in service, and were not incurred due to ionizing 
radiation exposure in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 19991 and Supp. 2000); the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, Board notes that, during the pendency of this 
appeal, the VCAA was enacted, as Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  The new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Accordingly, the Board must 
assess whether the development of the veteran's claim and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA.

In the present case, the Board finds that the RO has made all 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, that the veteran and his 
representative were informed of the pertinent law and 
regulations concerning the claim in the March 2000 statement 
of the case, and that they have had ample opportunity to 
argue the case on its merits in writing.  Specifically, in 
May 1997, the RO sent the veteran a letter requesting 
scientific and/or medical evidence showing that the veteran's 
cancer of the cecum/colon is etiologically related to 
inservice radiation exposure.  The May 1997 rating decision 
reiterated this request, notifying the veteran that a 
decision on this issue was deferred pending receipt of such 
evidence.  In addition, the Board observes that the RO 
developed this case fully within the guidelines set forth in 
the regulations, as will be explained further below.  The 
veteran and his representative were kept informed of the 
research process and the RO's requests for review and medical 
opinion concerning the relationship between the veteran's 
cancer of the cecum/colon and his inservice exposure to 
radiation.  Finally, the December 1999 rating decision quoted 
the medical opinion obtained by the RO, in its totality.

In view of the RO's actions in developing the veteran's claim 
and of the research obtained in this process, in informing 
the veteran of the evidence necessary to complete his claim, 
and in notifying the veteran of the laws, regulations, and 
procedures governing his claim, the Board finds that the RO 
has met the requirements of the VCAA and the veteran will not 
be prejudiced by the Board's consideration of his claim.

The veteran avers that his adenocarcinoma of the cecum/colon, 
status post hemicolectomy of the cecum with status post 
colonoscopy and polypectomy and rectal condylomas, is the 
result of exposure to ionizing radiation during active 
service.  After review of the evidence, the Board finds that 
service-connection may not be granted.

Service medical records show no complaints of or treatment 
for a colon condition in service.  The veteran's report of 
medical examination at discharge, dated in July 1958, 
reflects no abdominal, anal, rectal, or genitourinary 
abnormalities, defects, diagnoses or other findings.  
However, these records do contain a "Record of Exposure to 
Ionizing Radiation, dated in April 1956, which reflects that 
the veteran was exposed to 75 millirem gamma for the period 
of time from April 13 to August 6, 1956.  The veteran's 
report of separation indicates that he served in the U.S. 
Navy as a seaman, and that his specialty was as a Boatswain's 
Mate, or deck hand.  Other service personnel records 
submitted by the veteran reflect that he participated in 
Operation REDWING in 1956.

In September 1978, the RO obtained initial verification that 
the veteran had been exposed to radiation in service, in the 
form of a Department of Energy Personnel Radiation Exposure 
History form forwarded by the Reynolds Electrical and 
Engineering Co., Inc.  The form reflects that the veteran was 
exposed to 75 millirem gamma in 1956.  No other exposure was 
noted.  Confirming this finding, the Department of the Navy, 
Navy NTPR compiled a report, dated in January 1980.  This 
report indicated that the veteran was assigned as a seaman, 
E3, to USS Badoeng Strait (CVE-116) which participated in 
Operation REDWING, a 17-detonation atmospheric nuclear test 
series occurring at Eniwetok and Bikini Atolls from May 5 to 
July 22, 1956.  The report establishes that the veteran was 
exposed to .075 rem gamma, noting that all crew persons were 
badged.  The highest dosage received, according to these 
records, was 5.605 rem gamma.  However, this badge belonged 
to an X-ray technician who was found to be working with 
faulty equipment.  The highest recorded radiation exposure 
aboard the USS Badoeng Strait resulting from radiation caused 
by the REDWING atmospheric nuclear tests was 2.915 rem gamma.  
An addendum dated in February 1980 reflects consideration of 
additional exposure the veteran may have incurred by, among 
other things, swimming in the Bikini Lagoon and consuming 
locally grown food.  This additional exposure, however, was 
not found by the Navy NTPR to have caused additional 
radiological hazard.  A February 1980 opinion submitted by 
the Director, Compensation and Pension, concurs.  Referencing 
the Department of Navy report on the activity of the crew of 
the USS Badoeng Strait during the entire period of Operation 
REDWING in 1956, the opinion states:

It is not considered reasonable that the 
exposure received by [the veteran] 
measurably exceeded his individual 
recorded does of 0.075 rem and certainly 
not greater than the highest recorded 
exposure resulting from REDWING to a 
crewman of 2.915 rem.

In March 1981, the Chairman of the Board sent a memorandum to 
the Chief Medical Director, requesting an opinion in the 
veteran's case of the Armed Forces Institute of Pathology 
(AFIP).  The veteran's claims folder, VA medical records, and 
related pathology materials consisting of ten slides and ten 
tissue blocks were forwarded with the following questions:

(a)  what is the correct diagnosis?
(b)  is it reasonably probable that the 
veteran's malignancy was present at the 
time of his separation from active 
service?
(c)  is it reasonably probable that the 
veteran's exposure to radiation during 
his participation in the nuclear weapons 
testing program played a significant role 
in the development of his malignancy?

A response from the AFIP is of record, dated in May 1981.  In 
pertinent part, the report states

[Tissue s]ections show a poorly 
differentiated adenocarcinoma of the 
colon which has infiltrated the full 
thickness of the bowel wall and has 
metastasized to regional lymph nodes.

***

In the sections there are no histologic 
changes of the type seen after exposure 
to ionizing radiation.

***

After review of the aforementioned 
material, we are able to confirm the 
tissue diagnosis of poorly differentiated 
adenocarcinoma of the cecum with 
metastases to regional lymph nodes.  We 
find no evidence to suggest that the 
veteran's malignancy was present at the 
time of his separation from service.  We 
do not think it is reasonably probable 
that the veteran's exposure to radiation 
during his participation in the nuclear 
weapons testing program is etiologically 
related to his carcinoma of the colon.

The report is signed by Gary R. Shimer, CDR, MC, USN, 
Department of Gastrointestinal (GI) Pathology, Elson B. 
Helwig, M.D., Chairman, Department of GI Pathology, and 
William R. Cowan, Colonel, USAF, MC, Director.

In May 1986, pursuant to a request for review by the 
Adjudication Officer at the RO, the Director of Compensation 
and Pension Service offered the following opinion, quoted in 
pertinent part:

Based upon a review of the evidence under 
38 C.F.R. § 3.311(b), considering the 
badged dose exposure reading from the 
NTPR, the medical opinion and report from 
the Armed Forces Institute of pathology 
following slide tissue review and [the 
veteran's] history of smoking, the 
evidence does not show there is 
reasonable probability that the veteran's 
carcinoma resulted from radiation 
exposure in service.

This report is signed by the Director, Compensation and 
Pension Service, and the Chief Benefits Director.

As noted above, the veteran submitted evidence that his 
exposure to ionizing radiation during active service was 
higher than originally calculated.

A September 1995 letter to the veteran from DNA is of record, 
confirming that the veteran was a participant in Operation 
REDWING and enclosing a dose exposure summary dated in the 
same month.  This document reflects a total operation dose 
exposure for the veteran of .127 rem gamma, and includes a 
reconstructed external dose of .052 rem gamma.  Based on this 
evidence, the RO re-opened the veteran's claim.  Further 
development was conducted pursuant to 38 C.F.R. § 3.311.  In 
pertinent part, the DNA was again requested to provide an 
updated dose exposure estimate, including a dose estimate of 
internal exposure to the colon.  In September 1999, the 
Defense Threat Reduction Agency (DTRA) forwarded the DSWA's 
"Radiation Dose Assessment" for the veteran, complied in 
December 1997.  

The December 1997 report details historical information 
similar to that reported in January and February 1980 by the 
NTPR, discussed above.  No change in the veteran's assignment 
or ship's activities is noted; and the attached excerpt from 
the ship's log remains essentially unchanged as compared to 
that provided previously.  However, the report details two 
crucial new observations.

First, the report reflects findings from two badges for the 
veteran.  The first, badge #06339, was issued on April 20, 
1956 and returned on June 25, 1956.  The recorded exposure is 
reported at .075 roentgens, or .075 rem.  The second, badge 
#26227, was issued on June 13, 1956 and returned August 2, 
1956.  The recorded exposure is reported at .000 roentgens.  
The report notes that, although the veteran's "Record of 
Exposure to Ionizing Radiation" for badge #06339 indicates 
that the veteran was exposed on YAG 39/40, the service 
department's search of personnel rosters, diaries, and deck 
logs of these ships did not reveal any indication that the 
veteran was aboard either vessel.  In addition, the veteran 
himself has not claimed he served aboard either of these 
vessels, which were used in fallout experiments.  The service 
department thus determined that the veteran did not, in fact, 
serve aboard either test vessel.

Second, the ship's history now documents that the crew of the 
Badoeng Strait was exposed to radioactive fallout or trace 
radioactive fallout following five detonations:  ZUNI (May 
28, 1956), FLATHEAD (June 12, 1956), DAKOTA (June 26 1956), 
NAVAJO (July 11, 1956), and TEWA (July 21, 1956).  Following 
test ZUNI, 30 repair party personnel were exposed to 
sufficient radiation that they required showering.  The 
report notes that they were considered "clean" after one 
shower in the after-decontamination station.  Also following 
this test, the ship's decontamination shower had a background 
reading of 3 millirads/hour even after decontamination.  This 
was found to be the result of contamination of the flight 
deck, immediately above the exit side of the shower where 
personnel were monitored.

Based on the historical evidence, including the information 
concerning the second badge and the ship's exposure to 
radiation fallout, and well as, inter alia, the veteran's 
service medical records, ship's records, and service 
department records, the DSWA reconstructed the external and 
internal radiation doses to which the veteran was exposed.  
The final calculations are as follows:

External Dose Summary

Neutron:	0.000 rem
Gamma:
	Inclusive Dates		Dose (rem)	Remark
16 Mar-19 Apr 1956		0.0		Reconstruction (no 
exposure
potential)
	20 Apr-13 Jun 1956		0.075		Film badge 
#06339
	13 Jun-26 Jul 1956		0.0		Film badge #26227
	27 Jul 1956 - 16 May 1957	0.08		Reconstruction 
(Badoeng Strait)
TOTAL gamma dose:		0.2 (upper bound 0.2 rem)

Internal Dose Summary

The 50-year CDE to the colon resulting from the intake of 
radioactive materials during his participation in Operation 
REDWING, including the intake of descending and subsequently 
resuspended fallout on the Badoeng Strait is 0.2 rem.

In November 1999, pursuant to a request for review by the 
Director, Compensation and Pension Services, the Chief Public 
Health and Environmental Hazards Officer, Susan H. Mather, 
M.D., M.P.H., provided a radiation review and opinion 
concerning the veteran.  Considering the DSWA's reconstructed 
exposure dosages for the veteran, Dr. Mather offered the 
following comments and opinion, quoted in pertinent part (the 
reconstructed dosages are as follows:  0.00 rem external 
neutron, 0.2 rem external gamma with an upper bound of 0.2 
rem, and internal 50-year CDE to the colon of 0.2 rem):

It is calculated that exposure to 17.0 
rads or less at age 18 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that colon cancer is 
related to exposure to ionizing 
radiation.

***

Among Japanese A-bomb survivors, no 
excess of colon cancer has been evident 
at doses below about 100 rads and risks 
have increased only after intense 
irradiation.  Other studies also suggest 
that there is as significantly increased 
risk for colon cancer at doses of about 
100 rads but not at low dose levels.

***

In light of the above, in our opinion it 
is unlikely that the veteran's cancer of 
the cecum can be attributed to exposure 
to ionizing radiation in service.

In November 1999, the Director, Compensation and Pension 
Service, advised that, as a result of Dr. Mather's opinion 
and following review of the evidence presented in the 
veteran's claim, in its entirety, it is "our opinion that 
there is no reasonable possibility that the veteran's colon 
cancer was the result of exposure to ionizing radiation."

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  First, 
service connection may be established on the basis of 
radiation exposure under the provisions of 38 C.F.R. 
§ 3.309(d).  Second, service connection may be established on 
the basis of exposure to radiation under the provisions of 
38 C.F.R. §  3.311.  Third, service connection may be 
established on a direct basis, including as a presumptive 
condition under 38 C.F.R. § 3.307.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  Each basis will be discussed in detail below.

A.  Presumptive Service Connection under 38 C.F.R. § 3.309

There are 16 types of cancer which warrant service connection 
on a presumptive basis if they become manifest in a 
"radiation-exposed veteran."  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  The enumerated diseases are:  leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, and 
bronchiolo-aveolar carcinoma.  38 C.F.R. § 3.309(d)(2).  The 
medical evidence establishes that the veteran is diagnosed 
with cecum/colon cancer.  The veteran is a "radiation-
exposed veteran," that is, as a participant in Operation 
REDWING while on active duty, he was present at the test site 
and in performance of official military duties in connection 
with the Badoeng Strait, a ship used in direct support of 
testing involving multiple atmospheric detonations of nuclear 
devices.  Nonetheless, neither colon nor cecum cancer are 
among the enumerated diseases.  Therefore presumptive service 
connection on the basis for radiation exposure under 
38 C.F.R. § 3.309(d) is not warranted.

B.  Service Connection for a "Radiogenic Disease" under 
38 C.F.R. § 3.311

Service connection on the basis of radiation exposure can 
also be established under 38 C.F.R. § 3.311.  The regulation 
enumerates a list of diseases which are considered 
"radiogenic disease."  The enumerated diseases are as 
follows:  all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

In the present case, as above noted, the veteran has been 
diagnosed with cecum/colon cancer, which is one of the 
enumerated diseases.  The first medical evidence establishing 
a diagnosis of cecum/colon cancer is a March 1976 VA Medical 
Center (MC) hospital discharge summary reflecting that the 
veteran presented in February 1976 with complaints of a 
three-month history of diarrhea, nausea, vomiting, and 
cramping abdominal pain.  Upon further evaluation he was 
found to have adenocarcinoma of the cecum.  He underwent a 
right radical hemicolectomy and, post operatively, 
chemotherapy.  Additional medical records show that he 
underwent colonoscopy and polypectomy in 1987, and excision 
of perianal condylomata in 1990.  A January 1995 VA 
examination report reveals a diagnosis of a history of colon 
cancer, status post surgery and one year of chemotherapy, 
with no known recurrence.  The veteran's first diagnosis of 
cecum/colon cancer, in 1976, is more than 18 years following 
his discharge from active service.  This meets the criteria 
of 38 C.F.R. § 3.311(b)(5), which stipulates that the cancer 
must become manifest five years or more after exposure.

Where, as in this case, the veteran developed a radiogenic 
disease and it is contended that the disease is a result of 
exposure to ionizing radiation during service, VA laws and 
regulations require that an assessment be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a).  The regulation requires VA to obtain radiation 
dose information from the Defense Department to determine if 
the veteran was indeed exposed to ionizing radiation.  As 
discussed above, the RO confirmed the veteran's allegations 
of radiation exposure with the DSWA.  A review of the 
evidence reveals that in 1980, the veteran was thought to 
have been exposed to a maximum of .075 rem gamma.  This 
estimate was recalculated in December 1997, with the 
following results: external dose of 0.2 rem gamma with an 
upper bound of 0.2 rem gamma and internal, 50-year CDE to the 
colon, of 0.2 rem gamma.

The RO further obtained the necessary medical opinion.  The 
claims file presents several, a May 1981 opinion proffered by 
CDR Shimer and Dr. Helwig of the Department of GI Pathology 
at AFIP; a May 1986 statement from the Director, Compensation 
and Pension Service, and the Chief Benefits Director; a 
November 1999 opinion proffered by Dr. Mather, Chief Public 
Health and Environmental Hazards Officer; and, finally, a 
November 1999 statement from the Director, Compensation and 
Pension Service.  These documents are quoted in detail above.  
In aggregate, these documents establish that the ionizing 
radiation to which the veteran was exposed during active 
service is not the cause of his cecum/colon cancer.

Specifically, the most recent, 1999, opinions, take into 
consideration the higher reconstructed dose exposure 
estimates.  Nonetheless, the conclusion reached is similar to 
that first noted in May 1986.  Even considering the higher, 
external dose of 0.2 rem gamma and internal, 50-year CDE to 
the colon, of 0.2 rem gamma, Dr. Mather opines that it is 
"unlikely that the veteran's cancer of the cecum can be 
attributed to exposure to ionizing radiation in service."  
In explanation, she observes that exposure to as much as 17.0 
rads at age 18 has not been shown to cause colon cancer.  
There is a "99 percent credibility that there is no 
reasonable possibility that it is as likely as not that colon 
cancer is related to exposure to ionizing radiation" at this 
level.  She further notes that no excess of colon cancer has 
been found among those who have been exposed to doses of less 
than 100 rads, including Japanese A-bomb survivors.  Rather, 
studies show, risks have increased only after intense 
irradiation or after exposure to doses of about 100 rads.  
Low dose levels have simply not been shown to significantly 
increase the risk of colon cancer.

Concurring, the Director, Compensation and Pension Service, 
opined in November 1999 that "there is no reasonable 
possibility that the veteran's colon cancer was the result of 
exposure to ionizing radiation."

Finally, the Board directs attention to the May 1981 
pathology study and opinion proffered by AFIP.  This study 
was based on analysis of the veteran's tissue:  ten sections 
showing adenocarcinoma of the colon, removed from the 
veteran's cecum.  These results indicate clearly that 
clinical study and analysis of the actual tissue revealed 
"no histologic changes of the type seen after exposure to 
ionizing radiation."  The pathologists continued on to opine 
that they did not think it was "reasonably probable that the 
veteran's exposure to radiation during his participation in 
the nuclear weapons testing program is etiologically related 
to his carcinoma of the colon."

The veteran has presented no other medical opinions or 
statements indicating that his colon/prostate cancer is the 
result of exposure to ionizing radiation in service.  And, 
when questioned in a July 1989 hearing held before a local RO 
hearing officer about whether the surgeon who performed the 
initial surgery to remove the cancer may have had an opinion 
as to what was the cause of the cancer, the veteran testified 
that the surgeon did not express one, even after he had 
explained his participation in nuclear testing to the 
physician.

Rather, the veteran asserts that certain assumptions the DSWA 
made in arriving at the reconstructed dose exposure levels 
are erroneous.  In particular, he avers that he was a 
Boatswain's Mate, not a seaman, and that part of his duties 
were to paint and scrape the Badoeng Strait; that he spent 
more time than calculated above ship, and hence was less 
protected by the ship's structure; that the ship's 
configuration was more open than assumed, providing less 
protection to those persons below decks; and that he remained 
on board the ship for its decommissioning.  The Board 
recognizes that the DSWA made certain assumptions in its 
calculations.  However, these assumptions are based, 
according to the report, on the veteran's service medical 
records and service department records, including personnel 
rosters, diaries, and deck logs associated with the Badoeng 
Strait, and YAG 39/40.  Moreover, the veteran's report of 
separation reflects that the veteran was, in fact, a seaman, 
albeit with training as a Boatswain's Mate, or deck hand.  
This is consistent with the findings in the report.

Even assuming, without conceding, that the veteran's 
allegations are all true:  that he spent more time than 
calculated above ship, that the structure of the Badoeng 
Strait afforded less protection to those persons below deck, 
and that he participated in the crews assigned to the YAG 
39/40, this is not enough to prevail in this claim.  The 
Board observes that the veteran has two further hurdles to 
overcome.

First, even assuming, without finding, that the assumptions 
the DWAS used in reaching the calculated dose exposure are 
invalid, the veteran has not established that he received a 
dose high enough to have caused his cancer, according to the 
statistics reported in the medical opinions of record.  
DSWA's December 1997 report does calculate reconstructed dose 
exposures for the veteran of 0.258 rem (April 20 to June 12, 
1956), 0.223 rem (June 13 to July 26, 1956), and 0.169 rem 
(July 27, 1956 to May 16, 1957) for a total of 0.65 rem, 
prior to reductions and adjustments for such assumptions as 
the amount of time the veteran spent below decks and the 
protection afforded by the ship's structure.  Yet, the Board 
observes that this amount is still less than the highest 
dosage recorded on board the USS Badoeng Strait and 
attributed to radiation exposure from the nuclear tests.  
This amount was 2.915 rem.  Even the highest amount recorded 
on board the ship, 5.605 rem, albeit attributed to faulty 
X-ray equipment, is far below the 17 rads indicated by Dr. 
Mather as the threshold exposure for an 18 year old person in 
her November 1999 opinion.

Second, the Board directs attention to the medical evidence 
contained in the May 1981 pathology report from AFIP.  As 
noted above, this study was based on analysis of the colon 
cancer tissue removed from the veteran's cecum.  According to 
the report, analysis of these tissue samples revealed "no 
histologic changes of the type seen after exposure to 
ionizing radiation", leading the pathologists to conclude 
that the veteran's colon cancer was not etiologically related 
to exposure to ionizing radiation during his active service.  
Unlike the other opinions proffered in 1986 and 1999, which, 
while contemplating a thorough review of the veteran's claims 
file and service medical records, also based their findings 
on statistical analysis, the AFIP opinion is based solely on 
clinical study and analysis of the actual tissue of the 
cancer removed from the veteran.  Because this opinion is 
based on concrete evidence which is specific to the veteran, 
the Board finds the opinion afforded by AFIP to be 
particularly compelling.

The veteran simply has not provided medical or scientific 
evidence sufficient to establish that he was exposed to 
ionizing radiation of a dose sufficient to cause colon 
cancer, nor has he submitted medical evidence sufficient to 
overcome the clinical observations and opinion proffered by 
AFIP.

Upon review of the evidence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection on the basis of exposure to ionizing 
radiation.

C.  Direct Service Connection under 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Direction service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Establishing direct service connection for a 
disability that has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or nexus between that disability and a disease 
contracted or an injury sustained during active service.  Id.  
See also Cuevas V. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

There is no evidence of cecum/colon cancer during active 
service.  Service medical records reflect no complaints of or 
treatment for any intestinal condition.  And, the report of 
medical examination at discharge reflects no abnormalities, 
defects, diagnoses or other finding concerning the anus or 
rectum, or the genitourinary system.  As noted above, the 
veteran was first diagnosed with cecum/colon cancer in 1976, 
more than 18 years following his discharge from active 
service.  Moreover, the May 1981 pathology report from AFIP 
specifically states that there is "no evidence to suggest 
that the veteran's malignancy was present at the time of his 
separation from service."

As explained above, the veteran testified in a hearing held 
before a hearing officer at the local RO in July 1989 that 
the surgeon who initially operated on him to remove the 
cancer was a friend who later observed that such cancers do 
not usually occur in people as young as the veteran was then.  
The veteran stated he told the physician about his 
participation in the nuclear testing program.  The 
representative then asked if the physician believed that the 
veteran's cancer was due to his participation in the nuclear 
testing program.  The veteran, however, responded that the 
surgeon did not give a reason or opinion as to the cause of 
his colon cancer.  The veteran has presented no other medical 
opinions or statements indicating that his cecum/colon cancer 
is the result of his active service.

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307.  Malignant tumors are among the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a).  
However, in the present case, the veteran's cecum/colon 
cancer was first diagnosed in 1976, more than 18 years after 
his discharge from active service and more than 17 years 
beyond the presumptive period.

Upon review of the evidence, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for cecum/colon cancer on a direct basis.



ORDER

Service connection for adenocarcinoma of the cecum/colon, 
status post hemicolectomy of the cecum with status post 
colonoscopy and polypectomy, and rectal condylomas, as a 
result of exposure to ionizing radiation, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

